[Exhibit 10.1 – Stock Purchase Agreement]

STOCK PURCHASE AGREEMENT

        STOCK PURCHASE AGREEMENT, dated as of January 6, 2005 (this
“Agreement”), by and among the Cape Coastal Trading Corporation, a New York
Corporation (the “Company”), the persons listed on Schedule A to this Agreement
(each a “Seller” and collectively, the “Sellers”) and the persons listed on
Schedule B to this Agreement (each a “Purchaser” and collectively, the
“Purchasers”). The Company, each Seller and each Purchaser are referred to
herein as a “Party” and collectively, as the “Parties”.

BACKGROUND

        The Sellers are collectively the owners of approximately 2,200,000
shares of the common stock of the Company. Sellers intend to sell and Purchasers
intend to purchase 2,100,000 of said shares (the “Seller Shares”) and the
Sellers intend to retain 100,000 of said shares. Each Seller desires to sell the
number of shares set forth opposite his name on Schedule A. The Seller Shares
represent approximately 91.3% of the issued and outstanding capital stock of the
Company as of the date hereof calculated on a fully-diluted basis. The
Purchasers desire to purchase all of the Seller Shares by purchasing the number
of Seller Shares set forth opposite his name on Schedule B.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
promises and covenants herein contained, the Company, the Sellers and the
Purchasers hereby agree as follows:

1.     Purchase and Sale.

        Each Seller shall sell, transfer, convey and deliver unto the Purchasers
the number of Seller Shares set forth opposite each such Seller’s name on
Schedule A to this Agreement, and each Purchaser shall acquire and purchase from
the Sellers the number of Seller Shares set forth opposite each such Purchaser’s
name on Schedule B to this Agreement.

2.     Purchase Price.

      (a)     General.   The purchase price (the “Purchase Price”) for the
Seller Shares, in the aggregate, is Four Hundred Fifty-Five Thousand Dollars
($455,000) payable as specified in this Section 2 subject to the other terms and
conditions of this Agreement.

      (b)     Cash Deposit.   Purchasers have heretofore made a cash deposit in
the amount of $25,000.00 (the “Cash Deposit”) in escrow pursuant to the terms of
the Escrow Agreement (see par. 3(b) below), to be disbursed in accordance with
the terms of the Escrow Agreement.

      (c)     Payment at Closing.   At the Closing, the Purchasers shall pay to
the Sellers the Purchase Price (less the amount of the Cash Deposit), payable in
the amounts set forth in Schedule A and allocated as set forth in Schedule B.

      (d)     Adjustment for Outstanding Liabilities.   In the event that the
Company shall have any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for taxes (“Liability”), as of the Closing, the portion of the
Purchase Price payable at the Closing shall be reduced on a dollar for dollar
basis by the amount of such Liability.

3.     The Closing.

      (a)     General.   The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place by exchange of documents among the
Parties by fax or courier, as appropriate, following the satisfaction or waiver
of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective Parties will take at the Closing itself) not later than January
11, 2005 or such other date as the Purchasers and the Sellers may mutually
determine (the “Closing Date”).

      (b)     Delivery of Certificates in Escrow.   Each Seller is delivering
certificates (the “Certificates”) evidencing all of the Seller Shares held by
such Seller to the Law Offices of Robert L. B. Diener (“Law Firm”) on the date
hereof. The Purchasers have heretofore delivered the Cash Deposit with the Law
Firm. The Law Firm shall hold the Certificates and Cash Deposit in escrow
pursuant to the Escrow Agreement (the “Escrow Agreement”) in the form of Exhibit
A being entered into on the date hereof by the Law Firm, the Seller
Representative (as defined below) and the Purchaser Representative. Pursuant to
the Escrow Agreement, the Certificates will be held in escrow until the Closing
at which time the Law Firm shall deliver the Certificates to the Purchasers
against delivery to the Sellers of the Cash Deposit and the Purchase Price due
at Closing.

      (c)     Deliveries at the Closing.   At the Closing: (i) the Sellers shall
deliver to the Purchasers the various certificates, instruments, and documents
referred to in Section 11(a) below, (ii) the Purchasers shall deliver to the
Sellers the various certificates, instruments, and documents referred to in
Section 11(b) below, (iii) the Sellers shall deliver to the Purchasers the
Certificates, endorsed in blank or accompanied by duly executed assignment
documents and including a Medallion Guarantee, including delivery by releasing
the Certificates from escrow, and (iv) the Purchasers shall deliver to the
Sellers the Purchase Price.

4.     Appointment of Seller and Purchaser Representatives.

      (a)     Appointment of Seller Representative.   The Sellers hereby
irrevocably constitute and appoint, effective as of the date hereof, David Loev
(together with his permitted successors, the “Seller Representative”), as their
true and lawful agent and attorney-in-fact to enter into any agreement in
connection with the transactions contemplated by this Agreement and any
transactions contemplated by the Escrow Agreement, to perform on behalf of the
Sellers any obligations or undertakings thereunder, to exercise all or any of
the powers, authority and discretion conferred on him under any such agreement,
to waive any terms and conditions of any such agreement, to give and receive
notices on their behalf and to be their exclusive representative with respect to
any matter, suit, claim, action or proceeding arising with respect to any
transaction contemplated by any such agreement and the Seller Representative
agrees to act as, and to undertake the duties and responsibilities of, such
agent and attorney-in-fact. This power of attorney is coupled with an interest
and irrevocable. The Seller Representative shall not be liable for any action
taken or not taken by him in connection with his obligations under this
Agreement as long as such actions are taken or omitted in good faith and in the
absence of willful misconduct or gross negligence. If the Seller Representative
shall be unable or unwilling to serve in such capacity, his successor shall be
named by those persons holding more than fifty percent (50%) in interest of the
Seller Shares.

(b)     Appointment of the Purchaser Representative.   The Purchasers hereby
irrevocably constitute and appoint, effective as of the date hereof, Peter C.
Zachariou (together with his permitted successors, the “Purchaser
Representative”), as their true and lawful agent and attorney-in-fact to enter
into any agreement in connection with the transactions contemplated by this
Agreement and any transactions contemplated by the Escrow Agreement, to perform
on behalf of the Sellers any obligations or undertakings thereunder, to exercise
all or any of the powers, authority and discretion conferred on him under any
such agreement, to waive any terms and conditions of any such agreement (other
than the amount of the Purchase Price), to give and receive notices on their
behalf and to be their exclusive representative with respect to any matter,
suit, claim, action or proceeding arising with respect to any transaction
contemplated by any such agreement and the Purchaser Representative agrees to
act as, and to undertake the duties and responsibilities of, such agent and
attorney-in-fact. This power of attorney is coupled with an interest and
irrevocable. The Purchaser Representative shall not be liable for any action
taken or not taken by him in connection with his obligations under this
Agreement as long as such actions are taken or omitted in good faith and in the
absence of willful misconduct or gross negligence. If the Purchaser
Representative shall be unable or unwilling to serve in such capacity, his
successor shall be named by those persons agreeing to acquire more than fifty
percent (50%) in interest of the Seller Shares pursuant to this Agreement.

5.     Representations and Warranties of the Sellers.

        Each Seller jointly and severally represents and warrants to the
Purchasers that the statements contained in this Section 5 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 5).

      (a)    Each Seller has the power and authority to execute, deliver and
perform such Seller’s obligations under this Agreement and to sell, assign,
transfer and deliver to the Purchasers the Seller Shares as contemplated hereby.
No permit, consent, approval or authorization of, or declaration, filing or
registration with any governmental or regulatory authority or consent of any
third party is required in connection with the execution and delivery any Seller
of this Agreement and the consummation of the transactions contemplated hereby.

      (b)     Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby or compliance with the
terms and conditions hereof by the Sellers will violate or result in a breach of
any term or provision of any agreement to which any Seller is bound or is a
party, or be in conflict with or constitute a default under, or cause the
acceleration of the maturity of any obligation of any Seller under any existing
agreement or violate any order, writ, injunction, decree, statute, rule or
regulation applicable to any Seller or any properties or assets of any Seller.

      (c)     This Agreement has been duly and validly executed by each Seller,
and constitutes the valid and binding obligation of each Seller and the Company,
enforceable against each Seller and the Company in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or other laws
affecting creditors’ rights generally or by limitations, on the availability of
equitable remedies. The Seller Representative has been duly appointed herein by
the Sellers and has complete authority to act on behalf of the Sellers in
matters relating to this Agreement and the transactions contemplated hereby

      (d)     The Seller Shares are owned beneficially and of record by each
Seller in the amounts specified on Schedule A and are validly issued and
outstanding, fully paid for and non-assessable with no personal liability
attaching to the ownership thereof. Each Seller owns the number of Seller Shares
set forth opposite such Seller’s name on Schedule A free and clear of all liens,
charges, security interests, encumbrances, claims of others, options, warrants,
purchase rights, contracts, commitments, equities or other claims or demands of
any kind (collectively, “Liens”), and upon delivery of the Seller Shares to the
Purchasers, the Purchasers will acquire good, valid and marketable title thereto
free and clear of all Liens. No Seller is a party to any option, warrant,
purchase right, or other contract or commitment that could require the Seller to
sell, transfer, or otherwise dispose of any capital stock of the Company (other
than pursuant to this Agreement). No Seller is a party to any voting trust,
proxy, or other agreement or understanding with respect to the voting of any
capital stock of the Company. The dates of acquisition of the Seller Shares as
specified on Schedule A is true and correct.

      (e)     The Company is a corporation in good standing duly incorporated in
the State of New York. The Company is duly authorized to conduct business and is
in good standing under the laws of each jurisdiction where such qualification is
required. The Company has full corporate power and authority and all licenses,
permits, and authorizations necessary to carry on its business. The Company has
no subsidiaries and does not control any other subsidiaries, directly or
indirectly, or have any direct or indirect equity participation in any other
entity.

      (f)     Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby or compliance with the
terms and conditions hereof by the Company will violate or result in a breach of
any term or provision of any agreement to which the Company is bound or is a
party, or the Company’s Certificate of Incorporation or By-Laws, or be in
conflict with or constitute a default under, or cause the acceleration of the
maturity of any obligation of the Company under any existing agreement or
violate any order, writ, injunction, decree, statute, rule or regulation
applicable to the Company or any of its properties or assets.

      (g)     This Agreement has been duly and validly executed by the Company
and constitutes the valid and binding obligation of the Company, enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or other laws affecting creditors’ rights generally or
by limitations, on the availability of equitable remedies.

      (h)     The Company’s authorized capital stock, as of the date of this
Agreement and as of the Closing, consists of 50,000,000 shares of Common Stock,
$0.001 par value per share, of which 2,300,375 shares are issued and
outstanding. The Company has not reserved any shares of its Common Stock for
issuance upon the exercise of options, warrants or any other securities that are
exercisable or exchangeable for, or convertible into, Common Stock. All of the
issued and outstanding shares of Common Stock are validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities laws.
There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Company or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Company, nor is the Company committed to issue any such option, warrant, right
or security. There are no agreements relating to the voting, purchase or sale of
capital stock (i) between or among the Company and any of its stockholders, (ii)
between or among any Seller and any third party, or (iii) to the best knowledge
of the Sellers between or among any of the Company’s stockholders. The Company
is not a party to any agreement granting any stockholder of the Company the
right to cause the Company to register shares of the capital stock of the
Company held by such stockholder under the Securities Act. The stockholder list
provided to the Purchasers is a current shareholder list generated by its
transfer agent, and such list accurately reflects all of the issued and
outstanding shares of the Company’s Common Stock.

      (i)     As of the date hereof the Company has total Liabilities of less
than $15,000, which Liabilities will be paid off at or prior to the Closing and
shall in no event become the Liability of the Purchasers or remain the
Liabilities of the Company following the Closing.

      (j)     There is no legal, administrative, investigatory, regulatory or
similar action, suit, claim or proceeding which is pending or, to any Seller’s
knowledge, threatened against the Company.

      (k)     The Company has at least one market maker for its common shares
and such market makers have obtained all permits and made all filings necessary
in order for such market makers to continue as market makers of the Company.

      (l)     During the period from its inception through September 30, 2004,
the Company has filed or furnished (i) all reports, schedules, forms,
statements, prospectuses and other documents required to be filed with, or
furnished to, the Securities and Exchange Commission (the “SEC”) by the Company
(all such documents, as amended or supplemented, are referred to collectively
as, the “Company SEC Documents”) and (ii) all certifications and statements
required by (x) Rule 13a-14 or 15d-14 under the Exchange Act, or (y) 18 U.S.C.
§1350 (Section 906 of the Sarbanes-Oxley act of 2002) with respect to any
applicable Company SEC Document (collectively, the “SOX Certifications”). The
Company has made available to the Purchasers all SOX Certifications and comment
letters received by the Company from the staff of the SEC and all responses to
such comment letters by or on behalf of the Company. Through September 30, 2003,
the Company complied in all respects with its SEC filing obligations under the
Exchange Act and the Securities Act.  Each of the audited financial statements
and related schedules and notes thereto and unaudited interim financial
statements of the Company (collectively, the “Company Financial Statements”)
contained in the Company SEC Documents (or incorporated therein by reference)
were prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except in the case of interim
unaudited financial statements) except as noted therein, and fairly present in
all respects the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates thereof and the consolidated results
of their operations, cash flows and changes in stockholders’ equity for the
periods then ended, subject (in the case of interim unaudited financial
statements) to normal year-end audit adjustments (the effect of which will not,
individually or in the aggregate, be adverse) and, such financial statements
complied as to form as of their respective dates in all respects with applicable
rules and regulations of the SEC. The financial statements referred to herein
reflect the consistent application of such accounting principles throughout the
periods involved, except as disclosed in the notes to such financial statements.
No financial statements of any Person not already included in such financial
statements are required by GAAP to be included in the consolidated financial
statements of the Company.  As of their respective dates, each the Company SEC
Document was prepared in accordance with and complied with the requirements of
the Securities Act or the Exchange Act, as applicable, and the rules and
regulations thereunder, and the Company SEC Documents (including all financial
statements included therein and all exhibits and schedules thereto and all
documents incorporated by reference therein) did not, as of the date of
effectiveness in the case of a registration statement, the date of mailing in
the case of a proxy or information statement and the date of filing in the case
of other the Company SEC Documents, contain any untrue statement of a fact or
omit to state a fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Neither the Company nor, to the Company’s knowledge, any
of its officers has received notice from the SEC or any other governmental
authority questioning or challenging the accuracy, completeness, content, form
or manner of filing or furnishing of the SOX Certifications.

      (m)     The Company has properly and timely filed all federal, state and
local tax returns and has paid all taxes, assessments and penalties due and
payable. All such tax returns were complete and correct in all respects as
filed, and no claims have been assessed with respect to such returns. There are
no present, pending, or threatened audit, investigations, assessments or
disputes as to taxes of any nature payable by the Company or any of its
subsidiaries, nor any tax liens whether existing or inchoate on any of the
assets of the Company or any of its subsidiaries, except for current year taxes
not presently due and payable. No IRS or foreign, state, county or local tax
audit is currently in progress. Neither the Company nor any of its subsidiaries
has waived the expiration of the statute of limitations with respect to any
taxes. There are no outstanding requests by the Company or any of its
Subsidiaries for any extension of time within which to file any tax return or to
pay taxes shown to be due on any tax return.

      (n)     The Company maintains limited operations and does not employ any
employees and does not maintain any employee benefit or stock option plans.

      (o)     Except as set forth in Schedule 5(o), since September 30, 2004,
there has not been any event or condition of any character which has adversely
affected, or may be expected to adversely affect, the Company’s business or
prospects, including, but not limited to any adverse change in the condition,
assets, liabilities (existing or contingent) or business of the Company from
that shown in the financial statements of the Company included in its quarterly
report on Form 10-QSB filed for the quarter ended September 30, 2004.

      (p)     The Company has complied in all material respects with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of all governmental
authorities, and no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, demand, or notice has been filed or commenced against the
Company alleging any failure so to comply. To the knowledge of any Seller,
neither the Company, nor any officer, director, employee, consultant or agent of
the Company has made, directly or indirectly, any payment or promise to pay, or
gift or promise to give or authorized such a promise or gift, of any money or
anything of value, directly or indirectly, to any governmental official,
customer or supplier for the purpose of influencing any official act or decision
of such official, customer or supplier or inducing him, her or it to use his,
her or its influence to affect any act or decision of a governmental authority
or customer, under circumstances which could subject the Company or any
officers, directors, employees or consultants of the Company to administrative
or criminal penalties or sanctions.

      (q)     No representation or warranty by the Company in this Agreement,
nor in any certificate, schedule or exhibit delivered or to be delivered
pursuant to this Agreement contains or will contain any untrue statement of
material fact, or omits or will omit to state a material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading.

6.     Representations and Warranties of the Purchasers.

        Each Purchaser represents and warrants to the Sellers as follows:

      (a)     Each Purchaser has full power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby. This Agreement
constitutes a valid and binding obligation of each Purchaser enforceable in
accordance with its terms, except as (i) the enforceability hereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforceability
of creditor’s rights generally and (ii) the availability of equitable remedies
may be limited by equitable principles of general applicability.

      (b)     Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, nor compliance by any
Purchaser with any of the provisions hereof will: violate, or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in the creation of any Lien upon any of the properties or assets of
Purchaser under any of the terms, conditions or provisions of any material note,
bond, indenture, mortgage, deed or trust, license, lease, agreement or other
instrument or obligation to which he is a party or by which he or any of his
properties or assets may be bound or affected, except for such violations,
conflicts, breaches or defaults as do not have, in the aggregate, any material
adverse effect; or violate any material order, writ, injunction, decree,
statute, rule or regulation applicable to Purchaser or any of its properties or
assets, except for such violations which do not have, in the aggregate, any
material adverse effect.

      (c)     Each Purchaser is acquiring the Seller Shares for its own account
for investment and not for the account of any other person and not with a view
to or for distribution, assignment or resale in connection with any distribution
within the meaning of the Securities Act. Each Purchaser agrees not to sell or
otherwise transfer the Seller Shares unless they are registered under the
Securities Act and any applicable state securities laws, or an exemption or
exemptions from such registration are available. Each Purchaser has knowledge
and experience in financial and business matters such that it is capable of
evaluating the merits and risks of acquiring the Seller Shares.

      (d)     No permit, consent, approval or authorization of, or declaration,
filing or registration with any governmental or regulatory authority or the
consent of any third party is required in connection with the execution and
delivery by Purchaser of this Agreement and the consummation of the transactions
contemplated hereby.

7.     Due Diligence.

        Prior to the Closing, the Purchasers will conduct a due diligence
investigation relative to the Company and the representations, warranties and
covenants of the Sellers and the Company. Sellers and the Company agree to
provide the Purchasers and its agents and representatives with any and all due
diligence documents reasonably requested, including but not limited to financial
statements and evidence of the Company’s good standing in all jurisdictions
where it is authorized to do business. Purchaser shall have the right, in its
sole discretion, to terminate this Purchase Agreement at any time prior to the
Closing, without any liability therefor, should it determine that any
representation, warranty or covenant of any Seller or the Company is untrue,
misleading or cannot be verified through the due diligence process or if the
Purchasers determine, in their sole discretion that the Company is unsuitable
for use as a vehicle for a reverse acquisition transaction.

8.     Brokers and Finders.

        From the proceeds of the Purchase Price, $10,000.00 shall be paid to RES
Holdings Corp (“RES”), who has acted as a finder in connection with the
Transaction. In addition, the Sellers shall deliver 10,000 shares and the
Purchasers 5,000 shares to RES from the shares described in par. 11(a)(xvi),
below. There are no other finders and no parties shall be responsible for the
payment of any finders’ fees other than as specifically set forth herein. Other
than the foregoing, neither any Seller nor the Company, nor any of their
respective directors, officers or agents on their behalf, have incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or financial advisory services or other similar payment
in connection with this Agreement.

9.     Pre-Closing Covenants.

        The Parties agree as follows with respect to the period between the
execution of this Agreement and the Closing.

      (a)     General.   Each of the Parties will use his or its best efforts to
take all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 11 below).

      (b)     Notices and Consents.   The Seller Representative will cause the
Company to give any notices to third parties, and will cause the Company to use
its best efforts to obtain any third party consents, that the Purchaser
Representative may reasonably request. Each of the Parties will (and the Sellers
will cause the Company to) give any notices to, make any filings with, and use
its best efforts to obtain any authorizations, consents, and approvals of
governmental authorities necessary in order to consummate the transactions
contemplated hereby. The parties acknowledge that SEC Rule 14f-1 under the
Securities Exchange Act requires that an information statement containing
certain specified disclosures be filed with the Securities and Exchange
Commission and mailed to the Company’s shareholders at least 10 days before any
person designated by the Purchasers can become a director of the Company. The
Purchasers and the Sellers agree to cooperate fully with the Company in the
preparation and filing of such information statement and to provide all
information therefor respectively needed from them in a timely manner, so as not
to cause undue delay in the filing of the information statement or any amendment
thereto. Otherwise, neither the Company nor any Seller is aware of any third
party consent nor other filing or notice to third parties that is necessary in
respect of this Agreement.

      (c)     Operation of Business.   The Seller will not cause or permit the
Company to engage in any practice, take any action, or enter into any
transaction except for ministerial matters necessary to maintain the Company in
good standing and to arrange for the filing of all necessary reports required
under the Securities Exchange Act to make the Company a reporting company.
Without limiting the generality of the foregoing, the Sellers will not cause or
permit the Company to (i) declare, set aside, or pay any dividend or make any
distribution with respect to its capital stock or redeem, purchase, or otherwise
acquire any of its capital stock except as otherwise expressly specified herein,
(ii) issue, sell, or otherwise dispose of any of its capital stock, or grant any
options, warrants, preemptive or other rights to purchase or obtain (including
upon conversion, exchange, or exercise) any of its capital stock, (iii) make any
capital expenditures, loans, or incur any other obligations or liabilities, (iv)
enter into any agreements involving expenditures individually, or in the
aggregate, of more than $1,000 (other than agreements for professional services
which will be paid in full at or prior to the Closing), (v) enter into any
agreement or incur any other commitment or (vi) otherwise engage in any
practice, take any action, or enter into any transaction that is inconsistent
with the transactions contemplated hereby.

      (d)     Preservation of Business.   The Sellers will cause the Company to
keep its business and properties substantially intact.

      (e)     Notice of Developments.   The Sellers will give prompt written
notice to the Purchaser Representative of any material adverse development
causing a breach of any of the representations and warranties in Section 5
above. No disclosure by any Party pursuant to this Section, however, shall be
deemed to amend or supplement the disclosures contained in the Schedules hereto
or to prevent or cure any misrepresentation, breach of warranty, or breach of
covenant.

      (f)     Exclusivity.   None of the Sellers or the Company shall, directly
or indirectly, (i) solicit, initiate, or encourage the submission of any
proposal or offer from any person relating to the acquisition of the Seller
Shares or any capital stock or other voting securities, or any assets (including
any acquisition structured as a merger, consolidation, or share exchange) of the
Company or (ii) participate in any discussions or negotiations regarding,
furnish any information with respect to, assist or participate in, or facilitate
in any other manner any effort or attempt by any person to do or seek any of the
foregoing. None of the Sellers will vote the shares of the Company’s Common
Stock held by them in favor of any such acquisition structured as a merger,
consolidation, or share exchange. The Sellers shall notify the Purchaser
immediately if any person makes any proposal, offer, inquiry, or contact with
respect to any of the foregoing.

10.     Post-Closing Covenants. The Parties agree as follows with respect to the
period following the Closing.

      (a)     General.   In case at any time after the Closing any further
action is necessary or desirable to carry out the purposes of this Agreement,
each of the Parties will take such further action (including the execution and
delivery of such further instruments and documents) as any other Party may
reasonably request, all at the sole cost and expense of the requesting Party
(unless the requesting Party is entitled to indemnification therefor under
Section 12 below). The Sellers acknowledge and agree that from and after the
Closing the Purchasers will be entitled to possession of all documents, books,
records (including tax records), agreements, and financial data of any sort
relating to the Company.

      (b)     Litigation Support.   In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Company, the other Party will cooperate with
him or it and his or its counsel in the contest or defense, make available their
personnel, and provide such testimony and access to their books and records as
shall be necessary in connection with the contest or defense, all at the sole
cost and expense of the contesting or defending Party (unless the contesting or
defending Party is entitled to indemnification therefor under Section 12 below).

      (c)     Reverse Splits.   The Purchasers agree that they shall not vote in
favor of any reverse split of the Company’s common shares for a period of twelve
months following the Closing.

      (d)     Rule 144 Opinions.   The new directors and officers of the Company
shall and do hereby acknowledge that they will accept the opinion of David M.
Loev, Attorney at Law or any other legal counsel mutually agreed upon that the
shares retained by Seller(s) were fully paid for on or prior to Closing and that
the Company and its officers and directors acknowledge that they will not delay
or hinder the processing of any Rule 144 opinion, provided that such subsequent
transfer complies with the rules and regulations set forth in Rule 144.

      11.     Conditions to Obligation to Close.

           (a)     Conditions to Obligation of the Purchaser.

        The obligation of the Purchasers to consummate the transactions to be
performed by the Purchasers in connection with the Closing are subject to
satisfaction of the following conditions:

            (i)     the representations and warranties set forth in Section 5
above shall be true and correct in all material respects at and as of the
Closing Date;

            (ii)     the Sellers shall have performed and complied with all of
their covenants hereunder in all material respects through the Closing;

            (iii)     the Company shall have procured all of the third party
consents required in order to effect the Closing;

            (iv)     no action, suit, or proceeding shall be pending or
threatened before any court or quasi-judicial or administrative agency of any
federal, state, local, or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent consummation of any of the transactions contemplated by this Agreement,
(B) cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) affect adversely the right of the Purchasers to own
the Seller Shares and to control the Company, or (D) affect adversely the right
of the Company to own its assets and to operate its businesses (and no such
injunction, judgment, order, decree, ruling, or charge shall be in effect);

            (v)     the Sellers shall have delivered to the Purchasers a
certificate to the effect that (A) each of the conditions specified above in
Section 11(a)(i)-(iv) is satisfied in all respects, and (B) as of the Closing,
the Company has no Liabilities;

            (vi)     The Purchasers shall have received an opinion of counsel to
the Sellers providing that all of the Seller Shares were validly issued, are
fully paid and non-assessable and were issued in compliance with all laws,
including, without limitation, applicable federal and state securities laws;

            (vii)     the Purchasers shall have received the resignations,
effective as of the tenth (10th) day following the filing by the Company of a
Schedule 14f-1 information statement with the Securities and Exchange
Commission, of each director of the Company and the Purchasers shall have
received the resignations, effective as of the Closing, of each officer of the
Company. The designees specified by the Purchasers shall have been appointed as
officers of the Company and any designees of the Purchasers who may be lawfully
appointed to the Board of Directors of the Company as of the Company shall have
been appointed;

            (viii)     there shall not have been any occurrence, event,
incident, action, failure to act, or transaction since September 30, 2004 which
has had or is reasonably likely to cause a material adverse effect on the
business, assets, properties, financial condition, results of operations or
prospects of the Company;

            (ix)     the Purchasers shall have completed their business,
accounting and legal due diligence review of the Company, and the results
thereof shall be satisfactory to the Purchasers;

            (x)     the Purchasers shall have received such pay-off letters and
releases relating to Liabilities as they shall have requested and such pay-off
letters shall be in form and substance satisfactory to the Purchasers;

            (xi)     the Purchasers shall have conducted UCC, judgment lien and
tax lien searches with respect to the Company, the results of which indicate no
liens on the assets of the Company;

            (xii)     the Company shall have delivered its Certificate of
Incorporation and bylaws, both as amended to the Closing Date, certified by the
Secretary of the Company, resolutions adopted by the Board of Directors of the
Company authorizing this Agreement and the transactions contemplated hereby and
the Company shall have delivered to the Purchasers the Company’s original minute
book and corporate seal and all other original corporate documents and
agreements;

            (xiii)     the Company shall deliver to the Purchasers confirmation
that the Company is in Good Standing with the New York Secretary of State.

            (xiv)     the Company shall have maintained at and immediately after
the Closing its status as a company whose Common Stock is quoted on the OTB
Bulletin Board; and

            (xv)     all actions to be taken by the Seller in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the
Purchasers.

            (xvi)     At the Closing, there shall be no more than 205,000 shares
of the Company issued and outstanding other than the Seller Shares.

            (xvii)        Form 10-KSB and Audit for year ended December 31,
2004.   Purchasers shall have satisfied themselves that there exist no issues
which would prevent the Company from obtaining audited financial statements from
its auditor, Thomas Leger & Co., L.L.P (“Leger”), within 10 days of the Closing
and the parties shall have agreed with Leger as to the costs associated with
such audit. Sellers shall cause to be prepared the Company’s Form 10-KSB for the
period ended December 31, 2004 at their expense in final form and ready for
filing not later than 2 days following the receipt of the audited financial
statements from Leger. Kwajo Sarfoh (“Sarfoh”) shall remain an officer of the
Company until the Company’s audit for the fiscal year ended December 31, 2004
has been completed and filed with the U.S. Securities and Exchange Commission.
Sarfoh agrees to execute the Form 10-KSB on behalf of the Company, together with
all SOX certifications required to be submitted therewith and any management
representation letters required in connection with the audit.

        The Purchasers may waive any condition specified in this Section 12(a)
at or prior to the Closing in writing executed by the Purchasers.

            (b) Conditions to Obligation of the Seller.

        The obligations of the Sellers to consummate the transactions to be
performed by it in connection with the Closing are subject to satisfaction of
the following conditions:

            (i)     the representations and warranties set forth in Section 6
above shall be true and correct in all material respects at and as of the
Closing Date;

            (ii)     the Purchasers shall have performed and complied with all
of its covenants hereunder in all material respects through the Closing;

            (iii)     no action, suit, or proceeding shall be pending or
threatened before any court or quasi-judicial or administrative agency of any
federal, state, local, or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent consummation of any of the transactions contemplated by this Agreement
or (B) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);

            (iv)     the Purchasers shall have delivered to the Sellers a
certificate to the effect that each of the conditions specified above in Section
11(b)(i)-(iii) is satisfied in all respects;

            (v)     all actions to be taken by the Purchasers in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the Seller.

        The Sellers may waive any condition specified in this Section 11(b) at
or prior to the Closing in writing executed by the Seller.

    12.   Remedies for Breaches of This Agreement.

       (a)     Survival of Representations and Warranties. All of the
representations and warranties of the Parties shall survive the Closing
hereunder (even if a Party knew or had reason to know of any misrepresentation
or breach of warranty by another Party at the time of Closing) and continue in
full force and effect for a period of twenty four (24) months thereafter.

       (b)     Indemnification Provisions for Benefit of the Purchasers.

           (i)     In the event any Seller breaches (or in the event any third
party alleges facts that, if true, would mean any Seller has breached) any of
its representations, warranties, and covenants contained herein, and, if there
is an applicable survival period pursuant to Section 12(a) above, provided that
the Purchasers make a written claim for indemnification against the Sellers
within such survival period, then the Sellers shall jointly and severally
indemnify the Purchasers from and against the entirety of any Adverse
Consequences the Purchasers may suffer through and after the date of the claim
for indemnification (including any Adverse Consequences the Purchasers may
suffer after the end of any applicable survival period) resulting from, arising
out of, relating to, in the nature of, or caused by the breach (or the alleged
breach). For purposes of this Agreement, “Adverse Consequences” means all
actions, suits, proceedings, hearings, investigations, charges, complaints,
claims, demands, injunctions, judgments, orders, decrees, rulings, damages,
dues, penalties, fines, costs, amounts paid in settlement, Liabilities,
obligations, taxes, Liens, losses, lost value, expenses, and fees, including
court costs and attorneys’ fees and expenses.

           (ii)     The Sellers shall indemnify the Purchasers from and against
the entirety of any Adverse Consequences the Purchasers may suffer resulting
from, arising out of, relating to, in the nature of, or caused by any Liability
of the Company (whether or not accrued or otherwise disclosed) (x) for any taxes
of the Company with respect to any tax year or portion thereof ending on or
before the Closing Date (or for any Tax year beginning before and ending after
the Closing Date to the extent allocable to the portion of such period beginning
before and ending on the Closing Date) and (y) for the unpaid taxes of any
Person (other than the Company) under Section 1.1502-6 of the Regulations
adopted under the Code (or any similar provision of state, local, or foreign
law), as a transferee or successor, by contract, or otherwise.

           (iii)     The Seller shall indemnify the Purchasers from and against
the entirety of any Liabilities arising out of the ownership of the Shares or
operation of the Company prior to the Closing.

           (iv)     The Seller shall indemnify the Purchasers from and against
the entirety of any Adverse Consequences the Purchasers may suffer resulting
from, arising out of, relating to, in the nature of, or caused by any
indebtedness or other Liabilities of the Company existing as of the Closing
Date.

      (c)     Indemnification Provisions for Benefit of the Seller.   In the
event the Purchasers breach (or in the event any third party alleges facts that,
if true, would mean the Purchasers has breached) any of its representations,
warranties, and covenants contained herein, and, if there is an applicable
survival period pursuant to Section 12(a) above, provided that the Seller makes
a written claim for indemnification against the Purchasers within such survival
period, then the Purchasers shall indemnify the Seller from and against the
entirety of any Adverse Consequences the Seller may suffer through and after the
date of the claim for indemnification (including any Adverse Consequences the
Seller may suffer after the end of any applicable survival period) resulting
from, arising out of, relating to, in the nature of, or caused by the breach (or
the alleged breach).

    (d)     Matters Involving Third Parties.

           (i)     If any third party shall notify any Party (the “Indemnified
Party”) with respect to any matter (a “Third Party Claim”) which may give rise
to a claim for indemnification against any other Party (the “Indemnifying
Party”) under this Section 12, then the Indemnified Party shall promptly notify
each Indemnifying Party thereof in writing; provided, however, that no delay on
the part of the Indemnified Party in notifying any Indemnifying Party shall
relieve the Indemnifying Party from any obligation hereunder unless (and then
solely to the extent) the Indemnifying Party thereby is prejudiced.

           (ii)     Any Indemnifying Party will have the right to defend the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (A) the Indemnifying
Party notifies the Indemnified Party in writing within 10 days after the
Indemnified Party has given notice of the Third Party Claim that the
Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any Adverse Consequences the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim, (B) the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnifying
Party will have the financial resources to defend against the Third Party Claim
and fulfill its indemnification obligations hereunder, (C) the Third Party Claim
involves only money damages and does not seek an injunction or other equitable
relief, (D) settlement of, or an adverse judgment with respect to, the Third
Party Claim is not, in the good faith judgment of the Indemnified Party, likely
to establish a precedential custom or practice adverse to the continuing
business interests of the Indemnified Party, and (E) the Indemnifying Party
conducts the defense of the Third Party Claim actively and diligently.

           (iii)     So long as the Indemnifying Party is conducting the defense
of the Third Party Claim in accordance with Section 12(d)(ii) above, (A) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third Party Claim, (B) the Indemnified
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (not to be withheld unreasonably), and (C) the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably).

           (iv)     In the event any of the conditions in Section 12(d)(ii)
above is or becomes unsatisfied, however, (A) the Indemnified Party may defend
against, and consent to the entry of any judgment or enter into any settlement
with respect to, the Third Party Claim in any manner it reasonably may deem
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, any Indemnifying Party in connection therewith), (B) the
Indemnifying Parties will reimburse the Indemnified Party promptly and
periodically for the costs of defending against the Third Party Claim (including
attorneys’ fees and expenses), and (C) the Indemnifying Parties will remain
responsible for any Adverse Consequences the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third Party Claim to the fullest extent provided in this Section 12.

           (v)     Other Indemnification Provisions.   The Seller hereby
indemnifies the Company against any and all claims that may be filed by a
current or former officer, director or employee of the Seller by reason of the
fact that such person was a director, officer, employee, or agent of the Company
or was serving the Company at the request of the Seller or the Company as a
partner, trustee, director, officer, employee, or agent of another entity,
whether such claim is for accrued salary, compensation, indemnification,
judgments, damages, penalties, fines, costs, amounts paid in settlement, losses,
expenses, or otherwise and whether such claim is pursuant to any statute,
charter document, bylaw, agreement, or otherwise) with respect to any action,
suit, proceeding, complaint, claim, or demand brought against the Company
(whether such action, suit, proceeding, complaint, claim, or demand is pursuant
to an agreement, applicable law, or otherwise).

13.     Termination.

      (a)     Termination of Agreement.   The Parties may terminate this
Agreement as provided below:

      (b)     the Purchasers and the Seller may terminate this Agreement by
mutual written agreement at any time prior to the Closing;

      (c)     the Purchasers may terminate this Agreement by giving written
notice to the Seller at any time prior to the Closing if (A) the aggregate of
the Company’s Liabilities acquired by Purchasers, is equal to, or exceeds
$1,000; (B) in the event the Seller has breached any material representation,
warranty, or covenant contained in this Agreement in any material respect and
the Purchasers has notified the Seller of the breach, and the breach has
continued without cure for a period of 2 days after the notice of breach; (C) if
the Closing shall not have occurred on or before January 11, 2005 by reason of
the failure of any condition precedent under Section 11(a) hereof (unless the
failure results primarily from the Purchasers themselves breaching any
representation, warranty, or covenant contained in this Agreement) or (D) the
Purchasers determine, in their sole discretion, that the Company is unsuitable
for use as a vehicle for a reverse acquisition transaction; and

      (d)     the Sellers may terminate this Agreement by giving written notice
to the Purchasers at any time prior to the Closing (A) in the event the
Purchasers has breached any material representation, warranty, or covenant
contained in this Agreement in any material respect, the Sellers have notified
the Purchasers of the breach, and the breach has continued without cure for a
period of 2 days after the notice of breach or (B) if the Closing shall not have
occurred on or before January 11, 2005, by reason of the failure of any
condition precedent under Section 11(b) hereof (unless the failure results
primarily from the Sellers themselves breaching any representation, warranty, or
covenant contained in this Agreement).

      (e)     Effect of Termination.   The Seller shall in no event be permitted
to terminate this Agreement unless prior to or accompanying any notice of
termination delivered hereunder the Sellers (i) have delivered to the Purchasers
any portion of the Purchase Price theretofore paid by the Purchasers and (ii)
have notified the Law Firm in writing that any amounts held in escrow by it may
released to the Purchasers. If the Purchasers terminate this Agreement pursuant
to this Section 10, then the Sellers shall immediately pay to the Purchasers any
portion of the Purchase Price theretofore paid by the Purchasers and the Sellers
shall immediately notify the Law Firm in writing that any amounts held in escrow
by it may released to the Purchasers. Except as aforesaid, if this Agreement
terminates pursuant to this Section 13, all rights and obligations of the
Parties hereunder shall terminate without any Liability of any Party to any
other Party, except for any Liability of a Party that is then in breach.

14.     Miscellaneous.

      (a)     Facsimile Execution and Delivery.   Facsimile execution and
delivery of this Agreement is legal, valid and binding execution and delivery
for all purposes.

      (b)     Press Releases and Public Announcements.   Neither the Sellers nor
the Company shall issue any press release or make any public announcement
relating to the subject matter of this Agreement without the prior written
approval of the Purchasers; provided, however, that the Company may make any
public disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly-traded securities (in which
case the Sellers and the Company will use their best efforts to advise the other
Parties prior to making the disclosure).

      (c)     No Third-Party Beneficiaries.   This Agreement shall not confer
any rights or remedies upon any person other than the Parties and their
respective successors and permitted assigns.

      (d)     Entire Agreement.   This Agreement (including the documents
referred to herein) constitutes the entire agreement among the Parties and
supersedes any prior understandings, agreements, or representations by or among
the Parties, written or oral, to the extent they related in any way to the
subject matter hereof.

      (e)     Succession and Assignment.   This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of his or its rights, interests, or obligations hereunder without the prior
written approval of the Purchasers and the Sellers; provided, however, that the
Purchasers may (i) assign any or all of its rights and interests hereunder to
one or more of its Affiliates, and (ii) designate one or more of its Affiliates
to perform its obligations hereunder, but no such assignment shall operate to
release Purchasers or a successor from any obligation hereunder unless and only
to the extent that Seller agrees in writing.

      (f)     Counterparts.   This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

      (g)     Headings.   The Section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

      (h)     Notices.   All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (and then two
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

        If to the Seller (or the Company prior to the Closing):

        David Loev
        2777 Allen Parkway
        Suite 1000
        Houston, TX   77019

      If to the Purchasers:

        Robert L. B. Diener
        122 Ocean Park Blvd.
        Suite 307
        Santa Monica,  CA   90405

        Any Party may send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any Party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other Parties notice in the manner herein set forth.

      (i)     Governing Law.   This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of New York without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.

      (j)     Amendments and Waivers.   No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Purchasers and the Sellers or their respective representatives. No waiver by any
Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

      (k)     Severability.   Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

      (l)     Expenses.   Each of the Parties and the Company will bear his or
its own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby. The
Sellers agree that the Company has not borne or will not bear any of the
Sellers’ costs and expenses (including any of his legal fees and expenses) in
connection with this Agreement or any of the transactions contemplated hereby.

      (m)     Construction.   The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state or local
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. The word
“including” shall mean including without limitation. The Parties intend that
each representation, warranty, and covenant contained herein shall have
independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant. Nothing
in the disclosure Schedules attached hereto shall be deemed adequate to disclose
an exception to a representation or warranty made herein, however, unless the
disclosure Schedules identifies the exception with particularity and describes
the relevant facts in detail. Without limiting the generality of the foregoing,
the mere listing (or inclusion of a copy) of a document or other item in the
disclosure Schedules or supplied in connection with the Purchasers’ due
diligence review, shall not be deemed adequate to disclose an exception to a
representation or warranty made herein (unless the representation or warranty
has to do with the existence of the document or other item itself).

      (n)     Incorporation of Exhibits and Schedules.   The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.

      (o)     Specific Performance.   Each of the Parties acknowledges and
agrees that the other Parties would be damaged irreparably in the event any of
the provisions of this Agreement are not performed in accordance with their
specific terms or otherwise are breached. Accordingly, each of the Parties
agrees that the other Parties shall be entitled to an injunction or injunctions
to prevent breaches of the provisions of this Agreement and to enforce
specifically this Agreement and the terms and provisions hereof in any action
instituted in any court of the United States or any state thereof having
jurisdiction over the Parties and the matter (subject to the provisions set
forth in Section 15(p) below), in addition to any other remedy to which they may
be entitled, at law or in equity.

      (p)     Submission to Jurisdiction. Each of the Parties submits to the
jurisdiction of any state or federal court sitting in New York County, New York,
in any action or proceeding arising out of or relating to this Agreement and
agrees that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto. Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 15(h)
above. Nothing in this Section 15(p), however, shall affect the right of any
Party to bring any action or proceeding arising out of or relating to this
Agreement in any other court or to serve legal process in any other manner
permitted by law or at equity. Each Party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or at equity.

--------------------------------------------------------------------------------

[Seller Signature Page]

        IN WITNESS WHEREOF, each of the undersigned Sellers has duly executed
this Agreement the date first above written.

 




For Entities:



 



——————————————
(Insert Name of Entity Above)



 



By:————————————
      Name:
      Title:


 




For Individuals:



    /s/ Kwajo Sarfoh
————————————
  Name:  Kwajo Sarfoh



 




For Individuals:



    /s/ Trae O'Neil High
————————————
  Name:  Trae O'Neil High



 




For Individuals:



    /s/ David Loev
————————————
  Name:  David Loev



--------------------------------------------------------------------------------

[Purchaser Signature Page]

        IN WITNESS WHEREOF, each of the undersigned Sellers has duly executed
this Agreement the date first above written.

 




For Entities:



Gaha Ventures, LLC
——————————————
(Insert Name of Entity Above)



By:    /s/ Jodi Kirsch
————————————
  Name:  Jodi Kirsch
  Title:  Manager


 




For Entities:



Altitude Group, LLC
——————————————
(Insert Name of Entity Above)



By:    /s/ Dr. Michael Kriezman
————————————
  Name:  Dr. Michael Kriezman
  Title:  Manager


 




For Entities:



Q Management, Inc.
——————————————
(Insert Name of Entity Above)



By:    /s/ Peter Zachariou
————————————
  Name:  Peter Zachariou
  Title:  


 




For Entities:



Fountainhead Investments, Inc.
——————————————
(Insert Name of Entity Above)



By:    /s/ Peter Zachariou
————————————
  Name:  Peter Zachariou
  Title:  


 




For Individuals:



    /s/ Mary Jane Shapiro
————————————
  Name:  Mary Jane Shapiro



    /s/ Stephen Rosenblum
————————————
  Name:  Stephen Rosenblum



--------------------------------------------------------------------------------

[Company Signature Page]

        IN WITNESS WHEREOF, each of the undersigned Sellers has duly executed
this Agreement the date first above written.

CAPE COASTAL TRADING CORPORATION,
A New York corporation


By:    /s/ Kwajo Sarfoh
————————————
  Name:  Kwajo Sarfoh
  Title:  President


--------------------------------------------------------------------------------

[Signature Page for Seller Representative and Purchaser Representative]

        IN WITNESS WHEREOF, each of the undersigned representatives has duly
executed this Agreement with respect to the obligations set forth in Section 4
of this Agreement only as of the date first above written.

SELLER REPRESENTATIVE:


    /s/ David Loev
————————————
  Name:  David Loev








PURCHASER REPRESENTATIVE:


    /s/ Peter Zachariou
————————————
  Name:  Peter Zachariou


--------------------------------------------------------------------------------

[Signature Page for Principal Executive Officer of the Company]

        IN WITNESS WHEREOF, the undersigned being the Principal Executive
Offiver of the Company has duly executed this Agreement the date first above
written.

PRINCIPAL EXECUTIVE OFFICER:


    /s/ Kwajo Sarfoh
————————————
  Name:  Kwajo Sarfoh
Executing this Agreement in his individual capacity
in order to induce the Purchasers to enter into this Agreement

--------------------------------------------------------------------------------

SCHEDULE A

SELLERS

NAME AND ADDRESS OF SELLER

--------------------------------------------------------------------------------

NUMBER OF SELLER
SHARES BEING SOLD
(including acquisition date)

--------------------------------------------------------------------------------

Kwajo Sarfoh   1,391,572   David M. Loev  541,761   Trae O'Neil High  166,667  

--------------------------------------------------------------------------------

SCHEDULE B

PURCHASERS

NAME AND ADDRESS OF PURCHASER

--------------------------------------------------------------------------------

NUMBER OF SELLER
SHARES BEING ACQUIRED

--------------------------------------------------------------------------------

Gaha Ventures, LLC   819,230   Attn: Jodi Kirsch  25 Elm Street  Woodbury,
NY  11797    Mary Jane Shapiro  115,385   16921 Unit C  Isle of Palms Drive 
Delray Beach, FL  33484    Stephen Rosenblum  115,385   14 Juneau Blvd. 
Woodbury, NY  11797    Altitude Group, LLC  210,000   2264 82nd Street 
Brooklyn, NY  11214    Q Model Management, Inc.  210,000   180 Varick Street 
13th Floor  New York, NY  10014    Fountainhead Investments, Inc.  630,000   c/o
Q Model Management, Inc.  180 Varick Street  13th Floor  New York, NY  10014 